DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 36 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 36 recites the limitation "the intermittent contacting" in 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 36 depends from claim 21, and intermittent contacting is introduced in claim 35, such that claim 36 would appear intended to depend from claim 35.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21 and are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Salonen et al (US PGPub 2014/0367334 A1) and Li et al (US PGPub 2014/0097144 A1), optionally in view of or with support from Schacht et al (US PGPub 2014/0274857 A1).
	With respect to claim 21, Salonen teaches a method for treating membranes, which includes contacting the membrane with a peroxyformic acid composition (performic acid) which is membrane compatible and does not damage the membrane or decrease flux [Abs].  The composition may include formic acid and hydrogen peroxide as well as an acidulant such as sulfuric acid, to form an equilibrium solution [0031].  Regarding the steps of removing biofilm, microbial growth, and/or mineral deposits, such a step would inherently occur (absent more narrow definition of the required conditions), in particular because Salonen teaches that the process may be performed intermittently [0024-0025] and therefore it may be expected to act and kill biofilm that may form during the times between treatments.
	Salonen is silent to the presence of an anionic surfactant.
	Li teaches stable peracid solutions for water treatments [Abs] which may employ carboxylic acids such as formic acid [0161-0162] in e.g. an equilibrium solution with its peroxy- form, as well as hydrogen peroxide [0003, 0008].  The compositions can also include acidulants such as strong mineral acids [0200, 0219-0221] e.g. for antimicrobial and anticorrosion purposes.  The composition may also include a suitable anionic surfactant or hydrotrope such as a xylene sulfonate [0196, 0316, 0403].  The composition is suitable for treatment of a wide variety of targets including hard and soft surfaces, and including porous surfaces such as filter media [0451].
	Li is silent to treatment specifically of membranes, or to treatment in a manner that avoids damage to membranes.
	It would have been obvious to one of ordinary skill in the art to modify Salonen’s taught equilibrium composition to include surfactants and related materials such as those suggested by Li because Li teaches similar equilibrium compositions for a similar purpose and teaches including surfactants and the like to enhance stability.  Similarly, it would have been obvious to one of ordinary skill in the art to employ Li’s taught equilibrium composition to treat membranes, and to control dosage to avoid membrane damage in a manner as suggested by Salonen, because Li already teaches that the composition is broadly useful for e.g. filter media, and in view of Salonen it would be recognized that such compositions are useful for membrane treatment specifically.
	Additionally or alternatively, see further Schacht, which teaches various surfactant compositions are useful for cleaning membranes [Abs] e.g. for use alone or as part of a broader cleaning composition [0001] to mitigate particular types of fouling.  This may include a combination with an acid cleaning composition [0046].  The compound can include an acidulant such as a mineral acid [0073] and can include sulfonates such as benzene sulfonate and xylene sulfonate [0059] or other anionic surfactants [0077].  In view of this, the use of a combination of anionic surfactant and acid treatment such as those suggested by Li would be recognized by one of ordinary skill in the art as suitable specifically for membrane cleaning, such that the combination of Li and Salonen would further have been obvious to one of ordinary skill in the art.
	With respect to claim 22, Salonen teaches that the membranes of interest are most particularly desalination membranes, including RO or UF membranes, for which fouling is a concern [0003].  Schacht similarly suggests utility for treatment of RO, UF, NF, and similar membrane systems [0115].
	With respect to claims 24 and 39, Salonen teaches contacting with active peroxyformic acid in a concentration of 84 mg/l [0035] in an example, which is between about 1-300 ppm, and in another example treating with 19.8 ppm active peroxyformic acid [0040], which lies within the claimed range.  Regarding amount of hydrogen peroxide in the composition, at least Li teaches that the purpose of the composition is to maximize the ratio of peroxy acid to hydrogen peroxide [0007] e.g. about half the concentration [0032], e.g. about 0.1 wt% for the peroxide.  As such, the claimed ranges would at least have been obvious in view of the combination, to ensure a high ratio of performic acid to hydrogen peroxide, and to ensure that both species are present in small enough amounts to avoid membrane damage.
	With respect to claim 26, none of Salonen, Li, or Schacht require or suggest the use of 2,2-dibromo-3-nitrilopropionamide such that omission of such a species is at minimum obvious.
	With respect to claim 27, as above Salonen suggests that sulfuric acid is useful, and Li discusses mineral acids more generally.  Schacht teaches acids including sulfuric and phosphoric acids as examples of useful inorganic acids [0073].
	With respect to claims 28 and 29, as above both Li and Schacht teach or suggest e.g. xylene sulfonate species, and Schacht teaches further species such as benzene sulfonate.
	With respect to claim 30, as above Salonen suggests at least biocidal applications, and Li further teaches employing compositions to reduce microbial or viral populations on a surface or the like [0251].  Further, Schacht teaches that similar compositions are useful for removing proteins and fats but also mineral foulants [0016].  As such, treating membranes fouled with any of such species would have been obvious to one of ordinary skill in the art.
	With respect to claim 34, Li teaches the use of additional stabilizing agents including chelants [0193], and Schacht teaches that additional agents such as chelants and hydrotropes and the luke may also be employed [0014].
	With respect to claim 35, Salonen teaches that the treatment may be intermittent [0024-0025], as does Li [0253].
	With respect to claim 37, Li teaches that exposure time may be a few minutes to hours [0263], and Salonen teaches that treatments may be carried out for e.g. 12 hour periods [0023].
	With respect to claim 38, none of Salonen, Li, or Schacht require the use of chlorine species, and Li specifically teaches that aspects of the composition are designed to accomplish treatment without causing damage associated with conventional oxidizing agents such as chlorine species [0225], such that specifically avoiding chlorine would have been obvious to one of ordinary skill in the art.
	With respect to claim 40, Li teaches that providing a mixture of peroxycarboxylic acids may enhance the treatment by creating synergistic micro efficiency [0182], such that the use of an additional peroxycarboxylic acid in the combined process would have been obvious to one of ordinary skill in the art.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Salonen and Li et al in view of Schacht et al, Yu et al (US 6,468,472 B1) and/or Kakigami et al (US PGPub 2012/0228221 A1).
Salonen and Li teach as above including treatment of a variety of membranes, including RO, UF, and the like, but do not specify the membrane material.
However the claimed materials are commonly employed for filtration membranes, including those treated by oxidative/acid treatments.  Schacht, discussed above, teaches various membrane chemistries may be treated and may inform surfactant selection, including discussion of PES and PVDF [0048].  Kakigami teaches a method of cleaning RO membranes including with acid [Abs] and teaches that the membranes may be polyamide or cellulose acetate [0028].  Yu teaches peroxide or peracid treatment of dialyzer membranes [Abs] and teaches that these are commonly cellulose acetate or similar materials, or polysulfone [Col. 2 lines 1-15].
It would have been obvious to one of ordinary skill in the art to apply the combined process to commonly employed membrane materials used for desalination, filtration, etc. such as cellulose acetate, PVDF, or polysulfone as in Schacht, Kakigami, and Yu, because Salonen does not particularly limit the material employed and one of ordinary skill in the art would therefore look to the prior art for common membrane materials for a particular application.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Salonen and Li et al in view of Schacht et al.
Salonen and Li teach as above but do not specify any particular product removal, pre-rinse, soak, or additional treatment steps.
However, Schacht teaches a process of cleaning a membrane [Abs] and teaches that product removal may be useful before treatment, to allow product to be recovered rather than disposed as effluent [0117].  Further, pre-rinse e.g. with alkaline solution may be employed to remove certain contaminants [0118].  It would have been obvious to one of ordinary skill in the art to modify the combined process to feature product removal, pre-rinse, etc. as in Schacht in order to gain the benefit of minimizing discarded product and improving the treatment.
	Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Salonen and Li et al (optionally in view of or with support from Schacht et al) in view of Vincent et al (EP 0231632 A2).
	With respect to claim 31, Salonen teaches forming performic acid from formic acid and hydrogen peroxide, e.g. by mixing 75 wt% formic acid with 50 wt% hydrogen peroxide [0036].  Salonen does not teach mixing them in ratios that are 2 or higher, or that the ratio of the performic acid to hydrogen peroxide after reaction will be 2 or higher.  Li similarly does not teach the specific claimed formation steps.
	However, Vincent teaches methods of producing performic acid by reacting a pair of precursors [Abs] and teaches that the best results are achieved when they are mixed such that the final ratios are about 4:1 of formic acid to hydrogen peroxide [pg. 4 lines 1-7].  It would have been obvious to one of ordinary skill in the art to modify the combined process to optimize the amount of formic acid vs. peroxide provided to form the performic acid because, as suggested by Vincent, doing so provides better results e.g. when reaching a ratio of about 4:1.
	Regarding the relationship of the final performic acid amount to the remaining hydrogen peroxide, absent specific steps required to achieve this it is considered the inherent result of the method step of providing the required amount of formic acid vs. hydrogen peroxide (e.g. formic acid is provided in excess).
	With respect to claim 32, Salonen teaches mixing formic acid solution with hydrogen peroxide solution (first and second aqueous solution) to form the performic acid as a preferred embodiment [0031].  Vincent similarly teaches mixing solutions of the two [pg. 3 lines 43-45].
	With respect to claim 33, prevention of buildup of e.g. microorganisms is the stated purpose of the process taught by Salonen, and further as above e.g. in view of Schacht prevention or treatment of mineral fouling would also have been obvious to one of ordinary skill in the art.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,117,172 B2 in view of the prior art (see rejections above).
The reference claims include substantially the same membrane treatment with a low concentration equilibrium solution of peroxyformic acid, including further details such as additional agents such as wetting agents or surfactants, and including e.g. product removal steps, and similar contact times and compositions.  Details regarding specific species of e.g. anionic surfactant or specific acids and the like would have been obvious in view of the prior art as discussed in the art rejections above.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,737,302 B2 in view of the prior art (see rejections above).
The reference claims include substantially the same membrane treatment with a low concentration solution of peroxyformic acid, further including details such as method of forming the composition from particular ratios of hydrogen peroxide and formic acid, additional agents such as wetting agents or surfactants, and pretreatments and the like.  Details regarding specific species of e.g. anionic surfactant or specific acids and the like would have been obvious in view of the prior art as discussed in the art rejections above.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,524,470 B2 in view of the prior art (see rejections above).
The reference claims include substantially the same membrane treatment with a low concentration solution of peroxyformic acid, carried out at low frequency, further including details such as treatment time, additional agents such as chelants, solvents, or surfactants, and in situ generation and the like.  Details regarding specific species of e.g. anionic surfactant or specific acids and the like would have been obvious in view of the prior art as discussed in the art rejections above.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,026,420 B2 in view of the prior art (see rejections above).
The reference claims include substantially the same membrane treatment with a low concentration solution of peroxyformic acid, carried out at low frequency, further including details such as treatment time, additional agents such as chelants, solvents, or surfactants, pretreatments, and in situ generation and the like.  Details regarding specific species of e.g. anionic surfactant or specific acids and the like would have been obvious in view of the prior art as discussed in the art rejections above.


Allowable Subject Matter
	Claim 36 is rejected under 112(b) and on the grounds of non-statutory double patenting, as discussed above, but is understood to be free from the prior art.
	See the prosecution history of the parent applications, most particularly 15/623,024 and the NOA dated 6/03/2019 therein.  The closest prior art is Salonen, which teaches treatments with higher frequency than that claimed in claim 36.  Salonen teaches gaps in treatment of at most 4 hours, only if conditions permit, whereas the instant claims imply gaps 6-24 hours or more.  There is no teaching or suggestion in the prior art that treatment should be carried out at the claimed frequencies i.e. daily, weekly, or biweekly, because Salonen would lead one of ordinary skill in the art to treat with higher frequency rather than lower frequency.


Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777